Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              February 02, 2017

The Court of Appeals hereby passes the following order:

A17D0249. RICHARD BRYSON v. THE STATE.

      Richard Bryson’s motion for an extension of time in which to submit a file-
stamped copy of the trial court order he seeks to appeal is DENIED. Bryson’s
application for discretionary appeal also is DENIED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      02/02/2017
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.